DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 09/17/2021.
Claims 1 and 35 have been amended.
Claims 12-16, 30, 33, and 36-63 have been canceled.
Claims 1-11, 17-29, 31, 32, 34, and 35 are currently pending and have been examined.


















Information Disclosure Statement

The Information Disclosure Statement filed on 09/17/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Response to Arguments

Applicant’s arguments received 09/17/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues that the prior art of record does not fairly teach or fully discloses the limitations of the independent claims.  The Examiner respectfully disagrees and points to the updated rejections below.





















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



s 1, 2, 10, 11, 29, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20130247095 – Weihs et al. hereinafter as WEIHS in view of US Patent 9699502 – Sandholm et al. hereinafter as SANDHOLM in further view of US PG Pubs 20150363820 – Leitersdorf et al. hereinafter as LEITERSDORF.

Regarding Claim 1 and 35: 
WEIHS disclose:
1. A system to automate advertisement placement in linear mediacasts, the system comprising: 
at least one nontransitory processor-readable storage medium (storage, para. 0077) that stores an inventory of a plurality of canonical inventory units(bins, para. 0040 and 0041) of advertisement placement opportunities (Avails, para. 0027) to place advertisements in at least one of a number of linear mediacasts(VOD, para. 0035) for each of a plurality of mediacast content providers (MCPs) (VOD Provider) that transmit the mediacasts to a plurality of media consumers, each respective canonical inventory unit of the plurality of canonical inventory units is defined by a specific channel, market,(audience, para. 0039) and time period(time between 8 and 9, para. 0039, or 1 2 hour etc., para. 0041) for the mediacasts and includes a grouping of a plurality of discrete advertisement slots (discrete, para. 0055) that are associated with a respective duration (30 sec, para/ 0056) that is shorter than the time period of the respective canonical inventory unit;(bin para. 0041, 30 min, para. 0056) and 
at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium (storage, para. 0077)  and which implements an MCP-facing interface (interface, para. 0046) that provides access to offers for canonical inventory units(bins, para. 0046) by a graphical user interface (interface, para. 0046)
the offers for canonical inventory units being from one or more advertisers and received through at least one programmatic sales channel and through at least one non- programmatic sales channel, (MSO and T and B, para. 0035)
wherein an MCP accepts a plurality of offers for multiple advertisement slots(avails sold, para. 0046, 0049)
canonical inventory units (bins, para. 0046)
WEIHS does not disclose
presenting a calendar-based heat map of the plurality of units, each unit is color- coded on the calendar-based heat map based on at least one of an amount of uplift associated with offers for the respective unit, an offer price associated with the respective unit, an amount of available advertisement slots for the respective unit, or an amount of offer density of the offers for the respective unit,
SANDHOLM teaches:
 by presenting a calendar-based heat map of the plurality of units(placement, fig. 10 heat map), each respective unit is color-coded (column 4, lines 21-29; column 21, line 50 to column 22, line 5) on the calendar-based heat map (heat map, para. 0161) based on at least one of an amount of uplift associated with offers for the respective unit (column 15, lines 6-37; column 4, lines 21-29; column 21, line 50 to column 22, line 5)
It would be obvious to one or ordinary skill in the art to combine WEIHS’s method of canonical advertising units of which are to allow purchasing through linear and nonlinear programming opportunities to utilize SANDHOLM’s method of a heat map of inventory units such that this would allow WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS –para. 005) 



wherein an MCP simultaneously accepts slots by selecting one or more units on the calendar- based heat map. 
LEITERSDORF teaches:
wherein an MCP simultaneously(simultaneously / execution of processes and services, para. 0210) accepts( accepts, para. 0046) slots by selecting one or more units on the heat map. (color map based on size, para. 0099)

It would be obvious to one of ordinary skill in the art to combine WEIHS / SANDHOLM’s method of an interface that provides access to offers for canonical inventory units in a calendar based heat map to utilize LEITERSDORF’s method of simultaneously accepts slots by selecting one or more units on the heat map because SANDHOLM and LEITERSDORF both utilize a color heat map for associating with bidding and the combination would be obvious to combine that would allow WEIHS to improve performance through data processing techniques (para. 0200) such as the simultaneous acceptance of units.

Regarding Claim 2:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses:
wherein the at least one processor implements the MCP-facing interface to provide access to offers for canonical inventory units from one or more advertisers received through at least one direct sell sales channel.  (para. 0035)


Regarding Claim 10:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses:
wherein, for each MCP, the at least one processor implements the MCP-facing interface to provide access to offers for canonical inventory units from one or more advertisers for periods of time which span an entire mediacast period of time for the MCP.  (time period, para. 0054)

Regarding Claim 11:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 10:
WEIHS discloses:
wherein the mediacast period of time for the MCP includes at least one of a mediacast day or a mediacast week.  (Tuesday, para. 0054)

Regarding Claim 29:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses:
wherein for each respective canonical inventory unit in the inventory, the respective period of time of the respective canonical inventory unit is defined by at least two of: i) a start time of the respective canonical inventory unit, (start, para. 0063) ii) an end time of the respective canonical inventory unit (end, para. 0063), and iii) a duration of the respective canonical inventory unit.  



Regarding Claim 31:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses:
wherein the at least one processor implements a daily close of all offers for canonical inventory units pertaining to a given mediacast day.  (entire day, para. 0072)

Regarding Claim 32:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses:
wherein the time period for at least some of the plurality of canonical inventory units comprises thirty minutes.  (30 minutes, para. 0056)

Claim(s) 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20130247095 – Weihs et al. hereinafter as WEIHS in view of US Patent 9699502 – Sandholm et al. hereinafter as SANDHOLM in further view of US PG Pubs 20150363820 – Leitersdorf et al. hereinafter as LEITERSDORF in further view of WO2015024003 – Saifee et al. hereinafter as SAIFEE

Regarding Claim 3:
WEIHS / SANDHOLM / LEITERSDORF discloses of claim 1:
WEIHS discloses of canonical inventory units (bins, para. 0046)
WEIHS does not disclose:
wherein, for each canonical inventory units, the at least one processor implements the MCP-facing interface to present a comparison between at least one offer received through the at least one programmatic sales channel and at least one offer received through the at least one 
SAIFEE teaches:
wherein, for each canonical inventory units, the at least one processor implements the MCP-facing interface to present a comparison (determine simultaneously and integrate bids, claim 36) between at least one offer received through the at least one programmatic sales channel (demand channels, claim 36 and para. 0013, 0014) and at least one offer received through the at least one non- programmatic sales channel. (demand channels, claim 36 and para. 0013, 0014)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF method of advertising inventory units to sell to content providers to utilize SAIFEE’s method of presenting a comparison between sales channels because it would allow WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS –para. 0005)

Regarding Claim 4:
WEIHS / SANDHOLM / LEITERSDORF / SAIFEE discloses of claim 3.
WEIHS does not disclose:
wherein the at least one processor implements the MCP-facing interface to present a difference  between an offer price for an offer received through the at least one programmatic sales channel  and an offer price for an offer received through the at least one non-programmatic sale channel.
SAIFEE teaches:
wherein the at least one processor implements the MCP-facing interface to present a difference (determine simultaneously and integrate bids, claim 36, para. 0109) between an offer price for an offer received through the at least one programmatic sales channel (demand channels, claim 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF method of advertising inventory units to sell to content providers to utilize SAIFEE’s method of presenting a comparison between sales channels because it would allow WEIH to target advertisements to the desired audience for an advertiser. (WEIHS –para. 0005)

Regarding Claim 5:
WEIHS / SANDHOLM / LEITERSDORF / SAIFEE discloses of claim 3.
WEIHS does not disclose:
wherein the at least one processor implements the MCP-facing interface to present a difference between an offer price for an offer received through the at least one programmatic sales channel and at least one of: 
a minimum offer price for one or more offers received through the at least one non-programmatic sales channel, 
a maximum offer price  for one or more offers received through the at least one non-programmatic sales channel, or 
an average offer pricefor one or more offers received through the at least one non-programmatic sales channel. 
SAIFEE teaches:
wherein the at least one processor implements the MCP-facing interface to present a difference(determine simultaneously and integrate bids, claim 36, para. 0109) between an offer price for an offer received through the at least one programmatic sales channel and at least one 
a minimum offer price for one or more offers received through the at least one non-programmatic sales channel, 
a maximum offer price (max bid response, para. 0032) for one or more offers received through the at least one non-programmatic sales channel, (demand channels, claim 36 and para. 0013, 0014) or 
an average offer price (average, para. 0032) for one or more offers received through the at least one non-programmatic sales channel. (demand channels, claim 36 and para. 0013, 0014)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF method of advertising inventory units to sell to content providers to utilize SAIFEE’s method of presenting a comparison between sales channels because it would allow WEIH to target advertisements to the desired audience for an advertiser. (WEIHS –para. 0005)











s 6 – 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20130247095 – Weihs et al. hereinafter as WEIHS in view of US Patent 9699502 – Sandholm et al. hereinafter as SANDHOLM in further view of US PG Pubs 20150363820 – Leitersdorf et al. hereinafter as LEITERSDORF in further view of US PG Pubs – 20150095166 – Sweeney et al. hereinafter as SWEENEY

Regarding Claim 6:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
WEIHS discloses:
canonical inventory unit, (bins, para. 0046)
WEIHS does not disclose:
wherein the at least one processor implements the MCP-facing interface to run an auction for all received programmatic offers for a particular inventory unit, each auction includes an auction reserve price which is one of: a maximum offer price for one or more offers for that particular inventory unit received through the at least one non-programmatic sales channel,
SWEENEY teaches:
wherein the at least one processor implements the MCP-facing interface to run an auction for all received programmatic offers for a particular inventory unit, each auction includes an auction reserve price which is one of: 
a maximum offer price (maximum, para. 0190 )for one or more offers for that particular inventory unit (bid, para. 0190) received through the at least one non-programmatic sales channel, 
It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize SWEENEY’s method of programmatic offers include an auction reverse price in order for WEIHS to further improve the 

Regarding Claim 7:
WEIHS / SANDHOLM / LEITERSDORF / SWEENEY disclose of claim 6.
WEIHS discloses:
canonical inventory unit (bins, para. 0046)
WEIHS does not disclose:
wherein the auction comprises a first price descending auction in which the advertiser is charged a price offered by the advertiser
SWEENEY teaches:
wherein the auction comprises a first price descending auction in which the advertiser is charged a price offered by the advertiser.(reverse auction para. 0084)
It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize SWEENEY’s method of a reverse auction in order for WEIHS to further improve the effectiveness of buying and selling advertisements. (SWEENEY – para. 0022)  

Regarding Claim 8:
WEIHS / SANDHOLM / LEITERSDORF / SWEENEY disclose of claim 6.
WEIHS discloses:
canonical inventory unit (bins, para. 0046)
WEIHS does not disclose:
wherein the auction comprises a second price descending auction in which the advertiser is charged a price of a next highest offer price for that particular canonical inventory unit.

wherein the auction comprises a second price descending auction in which the advertiser is charged a price of a next highest offer price(highest para. 0192) for that particular canonical inventory unit. (reverse auction para. 0084)
It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize SWEENEY’s method of a reverse auction in order for WEIHS to further improve the effectiveness of buying and selling advertisements. (SWEENEY – para. 0022)  

Regarding Claim 9:
WEIHS / SANDHOLM / LEITERSDORF / SWEENEY disclose of claim 6.
WEIHS discloses:
canonical inventory unit (bins, para. 0046)
WEIHS does not disclose:
wherein the auction comprises a multi-lot second price auction  in which all available advertisement slots in the that particular inventory unit are sold for the same price which is the lowest price offered which qualifies to win that particular  inventory unit.
SWEENEY teaches:
wherein the auction comprises a multi-lot second price auction (reverse auction, para. 0084) in which all available advertisement slots in the that particular inventory unit are sold for the same price which is the lowest price offered which qualifies to win(lowest para. 0116) that particular  inventory unit.
It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize SWEENEY’s method of a 

Regarding Claim 20:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
WEIHS does not disclose:
wherein the at least one processor implements the MCP-facing interface to provide a creative approval interface which permits approval of creatives by an MCP. 
SWEENEY teaches:
wherein the at least one processor implements the MCP-facing interface to provide a creative approval interface which permits approval(approval para. 0078) of creatives by an MCP.(creative, para. 0078)
It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units with SWEENEY’s method of a reverse auction in order for WEIHS to further improve the effectiveness of buying and selling advertisements. (SWEENEY – para. 0022)  

Regarding Claim 21: 
WEIHS / SANDHOLM / LEITERSDORF / SWEENEY disclose of claim 20
WEIHS does not disclose:
wherein the creative approval interface permits approval of creatives based at least in part on at least one of: channel topic, geographic area,
SWEENEY teaches:
wherein the creative approval interface permits approval of creatives based at least in part on at 

It would be obvious to one or ordinary skill in the art to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units with SWEENEY’s method of approving the creative interface in order for WEIHS to further improve the effectiveness of buying and selling advertisements. (SWEENEY – para. 0022)  


















(s) 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20130247095 – Weihs et al. hereinafter as WEIHS in view of US Patent 9699502 – Sandholm et al. hereinafter as SANDHOLM in further view of US PG Pubs 20150363820 – Leitersdorf et al. hereinafter as LEITERSDORF in further view of US PG Pub 20140074591 – Allen et al. hereinafter as ALLEN

Regarding Claim 17:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
 WEIHS does not disclose:
wherein the at least one processor implements an MCP-facing interface which provides a credit approval interface which permits credit approval by an MCP for a plurality of advertisers.
ALLEN teaches:
wherein the at least one processor implements an MCP-facing interface which provides a credit approval interface (credit tab, para. 126 and 127) which permits credit approval (creditworthy, para. 0127) by an MCP for a plurality of advertisers. (advertisers, para. 0127)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units with the technique of ALLEN’s method of an interface that provides credit approval interface to permit credit approval for advertisers because it would allow WEIHS to further improve process changes . (ALLEN – automate management and process changes, para. 0004-0005)  





Regarding Claim 18:
WEIHS / SANDHOLM / LEITERSDORF / ALLEN disclose of claim 17.
WEIHS does not disclose:
wherein the credit approval interface presents credit decision information  to an MCP for an advertiser which indicates a previous credit decision for the advertiser  by at least one other MCP.  
 ALLEN teaches:
wherein the credit approval interface presents credit decision information (credit tab, para. 126 and 127) to an MCP for an advertiser which indicates a previous credit decision (credit-check para. 0127) for the advertiser (advertiser and agencies, para. 0127) by at least one other MCP.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units with the technique of ALLEN’s method of an interface that provides credit approval interface to permit credit approval for advertisers because it would allow WEIHS to further improve process changes. (ALLEN – automate management and process changes, para. 0004-0005)  









Regarding Claim 19:
WEIHS / SANDHOLM / LEITERSDORF / ALLEN disclose of claim 17.
WEIHS does not disclose:
wherein the credit approval interface presents payment history information to an MCP for an advertiser which indicates a payment history for the advertiser
ALLEN teaches:
wherein the credit approval interface presents payment history (advertiser history, para. 0164) information to an MCP for an advertiser which indicates a payment history (payment history, para. 0294) for the advertiser.  (advertiser and agencies, para. 0127)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units with the technique of ALLEN’s method of an interface that provides credit approval interface to permit credit approval for advertisers because it would allow WEIHS to further improve process changes. (ALLEN – automate management and process changes, para. 0004-0005)  

Claim(s) 22 – 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 20130247095 – Weihs et al. hereinafter as WEIHS in view of US Patent 9699502 – Sandholm et al. hereinafter as SANDHOLM in further view of US PG Pubs 20150363820 – Leitersdorf et al. hereinafter as LEITERSDORF in further view of US PG Pubs 20110040634– Landsberry et al. hereinafter as LANDSBERRY
 



Regarding Claim 22:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
WEIHS discloses:
-	canonical inventory unit  (bins, para. 0041)
WEIHS does not disclose:
wherein the at least one processor implements an MCP-facing interface which provides at least one of automatic acceptances or automatic rejections of offers for inventory unit
LANDSBERRY teaches:
wherein the at least one processor implements an MCP-facing interface which provides at least one of automatic acceptances (automatically determine if request accepts book rule to accept , abstract)or automatic rejections of offers(automatically determine if request accepts book rule to reject, abstract) for inventory unit
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)

Regarding Claim 23:
WEIHS / SANDHOLM / LEITERSDORF / LANDSBERRY disclose of claim 22.
WEIHS does not disclose:
wherein the at least one of automatic acceptances or automatic rejections(automatically determine if request accepts book rule to accept , abstract) are based at least in part on a source of the offer, the content of a creative associated with the offer, or an offer price of the offer.

wherein the at least one of automatic acceptances or automatic rejections(automatically determine if request accepts book rule to accept , abstract) are based at least in part on a source of the offer, the content of a creative associated with the offer, or an offer price of the offer. (accept offer, rate, para. 0007-0011)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)

Regarding Claim 24:
WEIHS / SANDHOLM / LEITERSDORF / LANDSBERRY disclose of claim 22
WEIHS does not disclose:
wherein the at least one processor implements an MCP-facing interface which provides at least one of automatic acceptances  or automatic rejections of offers for inventory unit based at least in part on at least one rule input by a user associated with an MCP via the MCP-facing interface.
LANDSBERRY teaches:
wherein the at least one processor implements an MCP-facing interface which provides at least one of automatic acceptances (automatically determine if request accepts book rule to accept , abstract) or automatic rejections of offers for inventory unit based at least in part on at least one rule input by a user associated with an MCP via the MCP-facing interface. (accept offer, rate, para. 0007-0011)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising 

Regarding Claim 25 
WEIHS / SANDHOLM / LEITERSDORF / LANDSBERRY disclose of claim 22.
WEIHS discloses:
-	Canonical inventory unit (Bins, para. 0041)
WEIHS does not disclose:
wherein the at least one of automatic acceptances or automatic rejections are based at least in part on a source of the respective offer for an inventory unit and an offer price for the offer compared to one or more offer prices of one or more other offers received for the inventory unit from a respective one or more other sources.
LANDSBERRY teaches:
wherein the at least one of automatic acceptances or automatic rejections are based at least in part on a source of the respective offer for an inventory unit (automatically determine if request accepts book rule to accept, and media owner (source), para. 0179 and 0180) and an offer price for the offer compared to one or more offer prices of one or more other offers received for the inventory unit from a respective one or more other sources.  (automatically determine if request accepts book rule to accept , and rate, para. 0181 and 0182)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)

Regarding Claim 26
WEIHS / SANDHOLM / LEITERSDORF / LANDSBERRY disclose of claim 25.
WEIHS does not disclose:
wherein the at least one of automatic acceptances or automatic rejections are based at least in part on a source of the respective offer for an inventory unit and an offer price of the offer compared to a highest offer price received for the inventory unit from a respective one or more other sources.
LANDSBERRY teaches:
wherein the at least one of automatic acceptances or automatic rejections are based at least in part on a source of the respective offer for an inventory unit(automatically determine if request accepts book rule to accept , and media owner (source), para. 0179 and 0180) and an offer price of the offer compared to a highest offer price received for the inventory unit from a respective one or more other sources.(highest bidder, para 0261 – 0267)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)






Regarding Claim 27:
WEIHS / SANDHOLM / LEITERSDORF / LANDSBERRY disclose of claim 22.
WEIHS does not disclose:
wherein the at least one of automatic acceptances or automatic rejections are based on conclusions from an automated system which uses historical offer data to estimate how individual offers for an canonical inventory unitare best placed for any slot  versus other potential slots in which the individual offers for a canonical inventory unit may be placed. 
LANDSBERRY discloses:
wherein the at least one of automatic acceptances or automatic rejections (automated, para. 0007 -0011) are based on conclusions from an automated system which uses historical offer data (historical data, para. 0149, 0301)to estimate how individual offers for an canonical inventory unit (sales unit, para. 0029) are best placed for any slot (booking rules, para. 0125) versus other potential slots in which the individual offers for a canonical inventory unit (sales unit, para. 0029) may be placed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)






Regarding Claim 28:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
WEIHS discloses:
-	canonical inventory unit (Bins, para. 0041) 
WEIHS does not disclose:
wherein the at least one processor implements an MCP-facing interface which permits automatic acceptance of an offer for an inventory unit based at least in part on at least one factor in a group of factors which excludes offer price
LANDSBERRY teaches:
28. (Original) The system of claim 1 wherein the at least one processor implements an MCP-facing interface which permits automatic acceptance of an offer(automatic acceptance, abstract) for an inventory unit based at least in part on at least one factor in a group of factors which excludes offer price.  (availability of ad slot, para 0007 – 0011)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)







Regarding Claim 34:
WEIHS / SANDHOLM / LEITERSDORF disclose of claim 1.
WEIHS discloses:
-	canonical inventory unit (Bins, para. 0041) 
WEIHS does not disclose:
wherein the MCP-facing interface provides access to a booking interface which identifies whether accepted offers for inventory unit have been successfully booked a traffic management system.
LANDSBERRY teaches:
wherein the MCP-facing interface provides access to a booking interface which identifies whether accepted offers (automatic acceptance, abstract) for inventory unit have been successfully booked a traffic management system.(Reservation, para. 0163) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine WEIHS / SANDHOLM / LEITERSDORF’s method of advertisement placement with canonical advertising units to utilize the technique of LANDSBERRY’s method of providing automated acceptances of offers in order for WEIHS to target advertisements to the desired audience for an advertiser. (WEIHS – para. 005)
 








Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

Stephan Kudyba.  “Big Data, Mining, and Analytics. Components of Strategic Decision Making.” (2014). Retrieved online 01/13/2022.
https://doc.lagout.org/Others/Data%20Mining/Big%20Data%2C%20Mining%2C%20and%20Analytics_%20Components%20of%20Strategic%20Decision%20Making%20%5BKudyba%202014-03-12%5D.pdf


Foreign Art:

SAIFEE QASIM et al.  “INTEGRATED SYSTEM ARCHITECTURE AND METHODS FOR ADVERTISING INVENTORY ALLOCATIONS.” (WO 2015/024003 A2)






THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)